NUMBER 13-20-00413-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


THE STATE OF TEXAS,                                                       Appellant,

                                          v.

ERIC SCARBERRY,                                                            Appellee.


                   On appeal from the 156th District Court
                          of Bee County, Texas.


                        ORDER OF ABATEMENT
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

      The State of Texas appeals from the trial court’s suppression of Eric Scarberry’s

statement to law enforcement. See TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(5). On

appeal, the State argues Scarberry’s statement was voluntarily made.
       In his motion to suppress statement, Scarberry argued, among other things, that

any statement given to law enforcement was not given voluntarily. At the suppression

hearing on Scarberry’s motion, the State argued his statement was voluntarily made and

orally requested findings of fact and conclusions of law on the issue of voluntariness from

the court. The appellate record does not contain the trial court’s written findings of fact

and conclusions of law as to the voluntariness of Scarberry’s statement.

       Article 38.22, § 6 of the Texas Code of Criminal Procedure states in relevant part,

“In all cases where a question is raised as to the voluntariness of a statement of an

accused, the court must make an independent finding in the absence of the jury as to

whether the statement was made under voluntary conditions.” Id. art. 38.22, § 6. The

court of criminal appeals has held that “written findings are required in all cases

concerning voluntariness. [Article 38.22, § 6] has no exceptions.” Vasquez v. State, 411

S.W.3d 918, 920 (Tex. Crim. App. 2013). Thus, a court of appeals errs by not abating for

the requisite findings, even where neither party requested written findings at any level of

the proceedings. See id.

       Therefore, while the State has not objected to the absence of findings of fact or

conclusions of law on the issue of involuntariness, we must abate this case, remand it for

preparation of the trial court’s findings of fact and conclusions of law pursuant to Texas

Code of Criminal Procedure Article 38.22, § 6, and direct that the additional findings and

conclusions be filed in this Court in a supplemental clerk’s record.

       Accordingly, we abate the appeal and remand the cause to the trial court for entry

of findings of fact and conclusions of law on the voluntariness of Scarberry’s statement

pursuant to Article 38.22, § 6 of the Texas Code of Criminal Procedure. The trial court



                                             2
shall make its findings and conclusions as ordered herein and cause a supplemental

clerk’s record containing its findings and conclusions to be filed with the Clerk of this Court

within thirty (30) days from the date of this order. The appeal will be reinstated upon

receipt of the supplemental clerk’s record and upon further order of this Court.



                                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
8th day of February, 2022.




                                              3